Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 19, the closest prior art, Hidaka et al. (JP 2017118049), discloses an apparatus and method of measuring thickness of a liquid layer comprising providing a light source producing a light beam to a liquid layer disposed on a surface of a member, providing a light sensor detecting reflected light, and providing an analyzing means for analyzing the reflected light according to a spectral interference method to determine the thickness of the liquid layer (P. 0030-0031).  While Hidaka discloses using an interference method to determine thickness, Hidaka does not explicitly disclose using a curve fitting technique for determining the thickness from the measured spectral interference data.  
In same field of film thickness determination by way of the spectral interference method, Inamura et al. (JP 2005201634) discloses it is known to determine a film thickness using a curve fitting technique, with the benefit of performing a non-contact measurement across a range of measurement data (P. 0003-0004).  
Lastly, D4 (JPH0222952 (U), e.f.d. 1990/02/15) teaches measuring a lubrication degree of a bearing in a tenter devices is known in the art (P4, L12-17; P7, L1-11; P11, L14; Fig. 2, 4).  
However, the prior art fails to disclose or suggest, in combination with the other claimed steps, the method film comprising a step of stretching the film with a tenter apparatus having a mechanism in which bearings travel on rails, wherein a liquid layer satisfying Equation (1) is formed on a traveling path of the bearings on each rail wherein h (um) is the thickness of the liquid layer measured by the method as described in claim 11, h1 (um) being the surface roughness of the rail, and h2 (km) being the surface roughness of the bearings:
                
                    2
                    
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        1
                                    
                                
                            
                            
                                2
                            
                        
                        +
                         
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                            
                        
                    
                     
                    ≤
                    h
                     
                    ≤
                     
                    10
                    
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        1
                                    
                                
                            
                            
                                2
                            
                        
                        +
                         
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877